FILE COPY




                                  No. 07-13-00236-CR

Aaron Edward Bell                           §      From the 372nd District Court
 Appellant                                           of Tarrant County
                                            §
v.                                          §      February 26, 2014
The State of Texas                          §      Opinion by Per Curiam
 Appellee
                                            §
                                            §

                                    JUDGMENT


      Pursuant to the opinion of the Court dated February 26, 2014, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those which

may have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo